Case 1:19-cv-00274-NGG-PK Document 1 Filed 01/15/19 Page 1 of 11 PageID #: 1




  UNITED STATES DISTRICT COURT FOR THE
  EASTERN DISTRICT OF NEW YORK
  --------------------------------------------------------------------
  Innovative Sports Management, Inc. d/b/a Integrated
  Sports Media,
                                                                            COMPLAINT
                                               Plaintiff,
                                                                            Civil Action No.

           versus

  LUZ ADRIANA VALENCIA, Individually, and as
  officer, director, shareholder and/or principal of
  EL PAISA CAFE INC., d/b/a EL PAISA CAFE BAR,

  and

  EL PAISA CAFE INC., d/b/a EL PAISA CAFE BAR,

                                               Defendants.
  -----------------------------------------------------------------------


           Plaintiff, Innovative Sports Management, Inc. d/b/a Integrated Sports Media

  (hereinafter “Plaintiff”), by its attorneys, LONSTEIN LAW OFFICE, P.C., complaining

  of the Defendants herein respectfully sets forth and alleges, as follows:

                                    JURISDICTION AND VENUE

           1. This is a civil action seeking damages for violation of 47 U.S.C. §§ 553 or 605,

  et seq. and for copyright infringement under the copyright laws of the U.S. (17 U.S.C.

  §101, et seq.).

           2. This Court has jurisdiction under 17 U.S.C. §101, et seq. and 28 U.S.C.

  Section §1331, which states that the district courts shall have original jurisdiction of all

  civil actions arising under the Constitution, laws, or treaties of the United States; and 28
Case 1:19-cv-00274-NGG-PK Document 1 Filed 01/15/19 Page 2 of 11 PageID #: 2




  U.S.C. Section §1338(a) (copyright).

         3. Upon information and belief, venue is proper in this court because, inter alia, a

  substantial part of the events or omissions giving rise to the claim occurred within Queens

  County, which is within the Eastern District of New York (28 U.S.C. § 1391(b) and 28

  U.S.C. §112(c)).

         4. This Court has personal jurisdiction over the parties in this action. Defendants

  to this action had or have an agent or agents who has or had independently transacted

  business in the State of New York and certain activities of Defendants giving rise to this

  action took place in the State of New York; more particularly, Defendants’ acts of

  violating federal laws and the proprietary rights of Plaintiff, as distributor of the satellite

  programming transmission signals took place within the State of New York. Moreover,

  upon information and belief, Defendants have their principal place of business within the

  State of New York; thus, this Court has personal jurisdiction over Defendants.

                                         THE PARTIES

         5. The plaintiff is a New Jersey Limited Liability Company with its principal

  place of business located at 64 N. Summit St, Suite 218, Tenafly, New Jersey 07670.

         6.   Plaintiff is the owner of the Clasico del Pacifico: Peru vs. Chili Event

  scheduled for October 12, 2018, via closed circuit television and via encrypted satellite

  signal (hereinafter referred to as the “Broadcast”).

         7. Upon information and belief the Defendant, LUZ ADRIANA VALENCIA,

  resides at 5930 108th Street, Apt. 5FF, Corona, NY 11368.


                                               -2-
Case 1:19-cv-00274-NGG-PK Document 1 Filed 01/15/19 Page 3 of 11 PageID #: 3




         8. Upon information and belief the Defendant, LUZ ADRIANA VALENCIA, is

  the officer, director, shareholder and/or principal of EL PAISA CAFE INC., d/b/a EL

  PAISA CAFE BAR located at 8705 Northern Boulevard, Jackson Heights, NY 11372.

         9. Upon information and belief the Defendant, LUZ ADRIANA VALENCIA,

  was the individual with supervisory capacity and control over the activities occurring

  within the establishment known as EL PAISA CAFE BAR, located at 8705 Northern

  Boulevard, Jackson Heights, NY 11372 on October 12, 2018.

         10. Upon information and belief the Defendant, LUZ ADRIANA VALENCIA,

  received a financial benefit from the operations of EL PAISA CAFE BAR, on October

  12, 2018.

         11. Upon information and belief the Defendant, LUZ ADRIANA VALENCIA,

  was the individual with close control over the internal operating procedures and

  employment practices of EL PAISA CAFE BAR, on October 12, 2018.

         12. Upon information and belief the Defendant, EL PAISA CAFE INC. is a

  domestic corporation licensed to do business in the State of New York.

         13. Upon information and belief, the Defendant, EL PAISA CAFE INC., is

  located at 8705 Northern Boulevard, Jackson Heights, NY 11372, and had a capacity for

  1-50 people on October 12, 2018.

         14. Upon information and belief, the Defendant, EL PAISA CAFE INC., is a

  business entity, having its principal place of business at 8705 Northern Boulevard,

  Jackson Heights, NY 11372.


                                            -3-
Case 1:19-cv-00274-NGG-PK Document 1 Filed 01/15/19 Page 4 of 11 PageID #: 4




         15.    Upon information and belief, Defendant, jointly and severally, received a

  commercial benefit by not paying the commercial licensing fee to the Plaintiff for the

  Broadcast and obtaining same through alternative means.

                                           COUNT I

         16. Plaintiff hereby incorporates by reference all of the allegations contained in

  paragraphs “1" through “15,” inclusive, as though set forth herein at length.

         17. Plaintiff is the owner of the Clasico del Pacifico: Peru vs. Chili Event

  scheduled for October 12, 2018, via closed circuit television and via encrypted satellite

  signal (hereinafter referred to as the “Broadcast”).

         18. Plaintiff’s Broadcast originated via satellite uplink and was subsequently re-

  transmitted to cable systems and satellite companies via satellite signal.

         19. Plaintiff, for a licensing fee, entered into licensing agreements with various

  entities in the State of New York, allowing them to publicly exhibit the Broadcast to their

  patrons. Upon payment of the appropriate fees, Plaintiff authorizes and enables

  subscribers to unscramble and receive the satellite Broadcast.

         20.    The Broadcast was also available for non-commercial, private viewing

  through Plaintiff or its authorized online platforms for residential Pay-Per-View purchase

  and consumption via the internet. Owners of commercial establishments wishing to

  avoid paying Plaintiff’s licensing fees can surreptitiously gain access to Plaintiff’s

  Broadcasts by purchasing the programming online, without proper authorization, at

  residential rates, which are greatly discounted compared to the rates required for


                                               -4-
Case 1:19-cv-00274-NGG-PK Document 1 Filed 01/15/19 Page 5 of 11 PageID #: 5




  commercial entities and exhibit those broadcasts for their own commercial benefit and

  gain.

          21. In order for anyone to obtain the Broadcast through a website intended for

  private, non-commercial viewing, an individual purchaser would be provided with terms

  of service which specifically provide for non commercial, personal use only.

          22. Upon information and belief, with full knowledge that the Broadcast was not

  to be received and exhibited by entities unauthorized to do so, the Defendants and/or her

  agents, servants, workmen or employees, without paying Plaintiff a fee or entering into an

  agreement with Plaintiff or its authorized agent for commercial exhibition, unlawfully

  intercepted, received and/or de-scrambled Plaintiff’s satellite signal and did exhibit the

  Broadcast at EL PAISA CAFE BAR located at 8705 Northern Boulevard, Jackson

  Heights, NY 11372 at the time of its transmission willfully and for purposes of direct or

  indirect commercial advantage or private financial gain.

          23. Upon information and belief, Plaintiff alleges that Defendants effected

  unauthorized interception and receipt of Plaintiff’s Broadcast by ordering programming

  for residential use and subsequently displaying the programming in the commercial

  establishment known as EL PAISA CAFE BAR for commercial gain and without

  authorization, or by such other means which are unknown to Plaintiffs and known only to

  Defendants.

          24. Upon information and belief, Defendant and/or her agents, servants, workmen

  and/or employees intercepted Plaintiff’s signal and/or used a device to intercept


                                             -5-
Case 1:19-cv-00274-NGG-PK Document 1 Filed 01/15/19 Page 6 of 11 PageID #: 6




  Plaintiff’s Broadcast, which originated via satellite uplink and then re-transmitted via

  satellite or microwave signal to various cable and satellite systems. There are multiple

  illegal and unauthorized methods of accessing the Broadcast, including but not limited to

  the traditional ways of pirating a broadcast (1) splicing an additional coaxial cable line or

  redirecting a wireless signal from an adjacent residence into a business establishment, de-

  crypt, unscramble and receive the closed circuit, “IPTV”, cable or satellite Broadcast; (2)

  commercially misusing cable or satellite by registering same as a residence when it is, in

  fact, a business; or (3) taking a lawfully obtained box or satellite receiver from a private

  residence, into a business. Recently emerging over-the-top “OTT” technologies, used for

  the delivery of film and TV content via the internet, such as (1) Broadband or internet

  broadcast; and/or (2) Live Social Media Streaming (“Nano-Piracy”) are additional

  methods in which pirated material can be obtained without requiring users to subscribe to

  a traditional cable or satellite pay-tv service such as Comcast, DIRECTV or Time Warner

  Cable and are readily available to anyone with a Smartphone. The misuse of OTT

  technology can allow commercial misuse of residential broadcasting feeds through the

  internet from anywhere in the world. Each of the above described methods would allow

  Defendant to access the Broadcast unlawfully and without Plaintiffs authorization. Prior

  to engaging in discovery, Plaintiff is unable to determine the manner in which Defendant

  obtained the Broadcast. However, it is logical to conclude that Defendant utilized one of

  the above described methods or another to intercept and exhibit the Broadcast without

  entering into an agreement to obtain it lawfully from Plaintiff, the legal rights holder for


                                               -6-
Case 1:19-cv-00274-NGG-PK Document 1 Filed 01/15/19 Page 7 of 11 PageID #: 7




  commercial exhibition.

          25. 47 U.S.C. §605 (a) prohibits the unauthorized reception and publication or

  use of communications such as the transmission for which plaintiff had the distribution

  rights thereto.

          26. By reason of the aforementioned conduct, the aforementioned Defendant

  willfully violated 47 U.S.C. §605 (a).

          27.   By reason of the aforementioned Defendants’ violation of 47 U.S.C. §605

  (a), Plaintiff has a private right of action pursuant to 47 U.S.C. §605.

          28. As a result of the aforementioned Defendants’ willful violation of 47 U.S.C.

  §605 (a), Plaintiff is entitled to damages, in the discretion of this Court, under 47 U.S.C.

  §605 (e)(3)(C)(i)(II) allows for a recovery between $1,000 and $10,000, in the courts

  discretion and [§605(e)(3)(C)(ii) for enhanced damages upon a showing of willfullness in

  an amount up to the maximum amount of $110,000.00 as to each Defendants.

          29. Pursuant to 47 U.S.C. §605, Plaintiff is also entitled to an award of full costs,

  interest and reasonable attorney’s fees.

                                             COUNT II

          30. Plaintiff hereby incorporates paragraphs “1" through “15" and “17" through

  24,” inclusive, as though fully set forth herein.

          31. Upon information and belief, with full knowledge that the Broadcast was not

  to be received and exhibited by entities unauthorized to do so, the Defendant and/or her

  agent, servant, workmen or employees did exhibit the Broadcast at the above-captioned


                                                -7-
Case 1:19-cv-00274-NGG-PK Document 1 Filed 01/15/19 Page 8 of 11 PageID #: 8




  address at the time of its transmission willfully and for purposes of direct or indirect

  commercial advantage or private financial gain.

            32.   47 U.S.C. §553 prohibits the unauthorized reception, interception and

  exhibition of any communications service offered over a cable system such as the

  transmission for which Plaintiff had the distribution rights as to commercial

  establishments thereto.

            33.   Upon information and belief, the Defendant individually, willfully and

  illegally intercepted said Broadcast when it was distributed and shown by cable television

  systems.

            34.    By reason of the aforementioned conduct, all of the aforementioned

  Defendant willfully violated 47 U.S.C. §553, thereby giving rise to a private right of

  action.

            35. As a result of the aforementioned Defendants’ violation of 47 U.S.C. §553,

  Plaintiff is entitled to damages, in an amount in the discretion of this Court, of up to the

  maximum amount of $60,000.00, plus the recovery of full costs, interest and reasonable

  attorney’s fees.

                                          COUNT III

            36. Plaintiff hereby incorporates paragraphs “1" through “15" and “17" through

  “24," and “31,” inclusive, as though fully set forth herein.

            37. Plaintiff is the owner of the copyright to the Clasico del Pacifico: Peru vs.

  Chili Event scheduled for October 12, 2018, via closed circuit television and via


                                               -8-
Case 1:19-cv-00274-NGG-PK Document 1 Filed 01/15/19 Page 9 of 11 PageID #: 9




  encrypted satellite signal. The application for certificate of copyright registrations were

  filed with the U.S. Copyright Office on October 17, 2018 under No. 1-7050443101. The

  Broadcast originated via satellite uplink and was subsequently re-transmitted to cable

  systems and satellite companies via satellite signal.

          38. As a copyright holder of the rights to the Clasico del Pacifico: Peru vs. Chili

  Event, Plaintiff has rights to the Broadcast, including the right of distribution as well as

  the licensing to commercial establishments for the right to exhibit same.

          39. Defendants never obtained the proper authority or license from Plaintiff, or its

  authorized agent for commercial distribution, to publicly exhibit the Clasico del Pacifico:

  Peru vs. Chili Event Broadcast on October 12, 2018.

          40.     Upon information and belief, with full knowledge that the Clasico del

  Pacifico: Peru vs. Chili Event Broadcast can only be exhibited within a commercial

  establishment by the purchasing of a license from Plaintiff, or its authorized agent for

  commercial distribution, Defendants and/or their agents, servants, workmen or employees

  illegally intercepted the Broadcast and exhibited same in her commercial establishment

  on October 12, 2018.

          41. Specifically, upon information and belief, the Defendants and/or their agents,

  servants, workmen and employees unlawfully obtained the Clasico del Pacifico: Peru vs.

  Chili Event Broadcast, enabling Defendants to publicly exhibit the Broadcast without

  paying the appropriate licensing fee to Plaintiff, or its authorized agent for commercial

  distribution.


                                               -9-
Case 1:19-cv-00274-NGG-PK Document 1 Filed 01/15/19 Page 10 of 11 PageID #: 10




          42. By reason of the aforementioned conduct, the Defendants willfully violated

   17 U.S.C. §501(a).

          43. By reason of the aforementioned Defendants’ violation of 17 U.S.C. §501(a),

   Plaintiff has a private right of action pursuant to 17 U.S.C. §501 (b).

          44. As a result of Defendants’ willful infringement of Plaintiff’s copyrights and

   exclusive rights under copyright, Plaintiff is entitled to damages, in the discretion of this

   Court, under 17 U.S.C. §504(c)(1) and 504(c)(2), of up to the maximum amount of

   $150,000.00.

          45. Plaintiff is further entitled to its attorney’s fees and costs pursuant to 17

   U.S.C. §505.

          WHEREFORE, the Plaintiff requests that judgment be entered in its favor and

   against each of the aforementioned Defendants, jointly and severally, granting to plaintiff

   the following:


                    (a) Declare that Defendants’ unauthorized exhibition of the October 12,

                    2018, Clasico del Pacifico: Peru vs. Chili Event Broadcast, violated the

                    Federal Communications Act and that such violations were committed

                    willfully and for purposes of Defendants’ direct or indirect commercial

                    advantage or for private financial gain.

                    (b)   On the first cause of action, statutory penalties in an amount, in the

                    discretion of this Court, allows for a recovery between $1,000 and

                    $10,000, up to the maximum amount of $110,000.00 as to each

                    Defendants for their willful violation of 47 U.S.C. §605 (a); or


                                                -10-
Case 1:19-cv-00274-NGG-PK Document 1 Filed 01/15/19 Page 11 of 11 PageID #: 11




                (c) On the second cause of action, statutory penalties in an amount, in the

                discretion of this Court, of up to the maximum amount of $60,000.00 as to

                each Defendants for their violation of 47 U.S.C. §553.

                (d) Attorney’s fees, interest, costs of suit as to each Defendants pursuant to

                47 U. S. C. § 605 (e).

                (e) On the third cause of action, statutory penalties in an amount, in the

                discretion of this Court, of up to the maximum amount of $150,000.00 as

                to the Defendants pursuant to §504(c)(1) and §504(c)(2) for their violation

                of 17 U.S.C. §501(a).

                (f) Attorney’s fees, interest, costs of suit as to the Defendants pursuant to

                47 U. S. C. § 605 (e)(3) (B) (iii) and/or §553 (c)(2)(C).

                (g) Attorney’s fees, interest, costs of suit as to the Defendants pursuant to

                17 U.S.C. §505, together with such other and further relief as this Court

                may deem just and proper.

   Dated: January 15, 2019
          Ellenville, New York

                                         Innovative Sports Management, Inc. d/b/a Integrated
                                         Sports Media

                                         By: /s/Julie Cohen Lonstein
                                         JULIE COHEN LONSTEIN, ESQ. (JL8521)
                                         Attorney for Plaintiff
                                         LONSTEIN LAW OFFICE, P.C.
                                         190 South Main Street: P.O. Box 351
                                         Ellenville, NY 12428
                                         Tel: (845) 647-8500
                                         Fax: (845) 647-6277
                                         Email: Legal@signallaw.com
                                         Our File No. ISM18-01NY-05


                                             -11-
